Exhibit 10.28

 

June 23, 2009   OFFER OF EMPLOYMENT        

Ms. Jillian Mansolf

xxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxx

 

Dear Jillian;

Overland Storage, Inc. would like to extend the following offer of employment:

 

Position:    Vice President, Worldwide Sales and Marketing Location:    Milpitas
Office, 698 Gibraltar Court, Milpitas, CA 95035 and Corporate Office, 4820
Overland Ave, San Diego, CA 92123 Reports to:    Eric Kelly, Chief Executive
Officer Compensation:    $9,153.85 gross bi-weekly base wages, which is equal to
$238,000 annually. You are also eligible for quarterly commission earnings of
$25,500 at 100% of quota. Commissions are paid on the last pay period of each
month and are guaranteed for the first 90 days of employment. This total
compensation package is equal to $340,000 annually, (70/30 split). Stock
Options:    Subject to the approval of the Overland Storage, Inc. Board of
Directors at their next regularly scheduled meeting, you will be granted an
option to purchase 120,000 shares of Overland common stock. The option will be
priced at the closing market price on the date of grant and will contain special
vesting provisions which provide for full vesting over a 12-month period on a
ratable basis at the end of each month and with a 6-year life. Additionally, the
option will contain language that will result in full vesting in the event of a
change of control of Overland. Termination Clause:    If you are terminated
without cause Overland agrees to provide severance in the amount of six (6)
months base pay plus earned commissions, and twelve (12) months medical COBRA
coverage.



--------------------------------------------------------------------------------

Jillian Mansolf

Offer of Employment

June 23, 2009

Page 2 of 3

 

Change of Control:    You will be offered an executive Retention Agreement under
which you will be entitled to receive severance in a lump-sum amount equal to
twelve (12) months base salary plus earned commission and twelve (12) months
medical COBRA coverage in the event you are terminated for a reason other than
Cause within two (2) years of a Change of Control of the Company.

At Overland we strive to maintain a safe, drug-free work environment conducive
to effective business operations. We require that our personnel and operating
practices be consistent with the highest standards of health and safety. To meet
these objectives, Overland requires successful completion of a drug screen test
as a condition of employment. Please contact Human Resources and they will set
up your appointment.

Your Overland benefits will be effective on the 1st day of the month following
your start date. Overland is committed to making available excellent benefit
programs and family services that respond to the needs of our employees. We
believe we offer a flexible and competitive package. You will meet with our
Human Resources Department upon your arrival so that they can explain your new
benefits and sign you up for coverage.

The Immigration Reform and Control Act of 1986 requires employers to provide
verification of a new employee’s identity and employment eligibility on their
first day of employment. It is necessary, therefore, that you complete the US
Government and Employment Eligibility Verification Form (I-9) and provide
documentation to verify your identity and employment eligibility. In order to
begin your employment with us, and as part of our normal process, please bring
your I-9 documents with you on your first day of work.

We greatly look forward to having you join Overland and become a member of our
team. However, we recognize that you retain the option, as does Overland, of
ending your employment with Overland at any time, with or without notice and
with or without cause. As such, your employment with Overland is at-will and
neither this letter nor any other oral or written representations may be
considered a contract for any specific period of time.

As an Overland employee, you will be asked to continually support our vision by
living up to our values of Respect, Innovation, Winning, Customers, and
Knowledge. You will learn more about Overland and our values during your new
hire orientation and you can learn more prior to your start of employment by
visiting our website: www.overlandstorage.com. Please feel free to bring any
questions you may have to that discussion.



--------------------------------------------------------------------------------

Jillian Mansolf

Offer of Employment

June 23, 2009

Page 3 of 3

In order to document your acceptance, please countersign this letter no later
than close of business Tuesday, June 30, 2009 and return to Veritta Wells,
Director of Human Resources via the enclosed return FedEx overnight package.
Additionally, we have provided a background check authorization form for your
signature. Please return it to Veritta, together with the employment application
and this letter.

Jillian, we look forward to you joining the Overland Executive Management Team.

 

Very truly yours,

/s/    Eric Kelly

Eric Kelly Chief Executive Officer

 

Acceptance:  

/s/    Jillian Mansolf

  Jillian Mansolf

My expected start date is on or before: July 14, 2009

By signing, I understand, acknowledge and agree to the terms of this offer.